Citation Nr: 1713345	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for Type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel

INTRODUCTION

The Veteran served active duty from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas, which granted service connection for PTSD and Type II diabetes mellitus and assigned respective initial evaluations of 30 percent and 20 percent, effective February 1, 2010.

In a July 2012 rating decision, the RO increased the initial evaluation for the PTSD to 50 percent.  

The Veteran failed to appear at a hearing before a Veterans Law Judge in February 2014 without good cause.  The hearing request is withdrawn.  38 C.F.R. §§ 20.702 (d); 20.704 (d) (2016).  


FINDING OF FACT

In an April 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal with respect to the issues of entitlement to higher initial ratings for PTSD and Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to a disability rating in excess of 50 percent for PTSD have been met.   38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to a disability rating in excess of 20 percent for Type II diabetes mellitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the issues of entitlement to higher initial ratings for PTSD and Type II diabetes mellitus.  There remain no allegations of errors of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

	
ORDER

The appeal for entitlement to an initial disability rating in excess of 50 percent for PTSD is dismissed.

The appeal for entitlement to an initial disability rating in excess of 20 percent for Type II diabetes mellitus is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


